                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                   )        CASE NO. 4:19-cr-309
                                            )
                       PLAINTIFF,           )        JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )        ORDER
DEVONTAE WESSON,                            )
                                            )
                                            )
                      DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge George J. Limbert's Report

and Recommendation that the Court ACCEPT the plea of guilty of defendant Devontae

Wesson and enter a finding of guilty against defendant. (Doc. No. 40.)

       On May 22, 2019, the government filed an Indictment against defendant. (Doc.

No. 1.) On January 7, 2020, this Court issued an order assigning this case to Magistrate

Judge Limbert for the purpose of receiving defendant's guilty plea. (Doc. No. 37.)

       On January 17, 2020, a hearing was held in which defendant entered a plea of

guilty to Counts 1 and 2 of the Indictment, charging him with Distribution of a Controlled

Substance, in violation of 21 U.S.C. Sections 841(a)(1) and (b)(1)(C), to Counts 3, 4, 5,

and 6 of the Indictment, charging him with Possession of a Controlled Substance with the

Intent to Distribute, in violation of 21 U.S.C. Sections 841(a)(1), (b)(1)(B), and (b)(1)(C),

and to Count 8 of the Indictment, charging him with Possessing a Firearm in Furtherance

of a Drug Trafficking Crime, in violation of 18 U.S.C. Section 924(c)(1)(A)(i).

Magistrate Judge Limbert received defendant's guilty plea and issued a Report and
Recommendation ("R&R") recommending that this Court accept the plea and enter a

finding of guilty. (Doc. No. 40.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Counts 1, 2, 3, 4, 5, 6, and 8 in

violation of 21 U.S.C. Sections 841(a)(1), (b)(1)(B), and (b)(1)(C) and 18 U.S.C. Section

924(c)(1)(A)(i). The sentencing will be held on May 5, 2020 at 10:00 a.m.

        IT IS SO ORDERED.



Dated: February 14, 2020
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
